                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES R. KNOWLES,
                                  11                                                      Case No. 18-02395 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13            v.

                                  14     SUNNYVALE POLICE DEPT., et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant action seeking to file a “federal criminal
                                  19   complaint.” (Docket No. 1.) Plaintiff’s motion for leave to proceed in forma pauperis will
                                  20   be addressed in a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.       Plaintiff’s Claims
                                   8            Plaintiff filed a document entitled “federal criminal complaint” alleging wrongful
                                   9   acts in connection with his underlying state conviction. (Docket No. 1.) Plaintiff also filed
                                  10   two “request(s) to file criminal complaint.” (Docket Nos. 3 and 4.) Plaintiff cannot pursue
                                  11   such an action in this court because “a private citizen lacks a judicially cognizable interest
                                  12   in the prosecution or nonprosecution of another.” Linda R. S. v. Richard D., 410 U.S. 614,
Northern District of California
 United States District Court




                                  13   619 (1973). Courts therefore generally have declined to recognize standing to bring a §
                                  14   1983 action based upon the lack of prosecution of others. See Doyle v. Oklahoma Bar
                                  15   Ass’n, 998 F.2d 1559, 1566-67 (10th Cir. 1993) (private citizen has no standing to have
                                  16   lawyer disciplined or criminally charged). Accordingly, Plaintiff’s request to file a
                                  17   criminal complaint is DENIED. This action must be dismissed for failure to state a claim
                                  18   for relief.
                                  19

                                  20                                               CONCLUSION
                                  21            For the reasons state above, this action is DISMISSED for failure to state a claim
                                  22   for relief.
                                  23            IT IS SO ORDERED.
                                               10/3/2018
                                       Dated: _____________________                        ________________________
                                  24
                                                                                           EDWARD J. DAVILA
                                  25
                                                                                           United States District Judge
                                  26
                                       Order of Dismissal
                                       PRO-SE\EJD\CR.18\02395Knowles_dism(ftsac)
                                  27

                                  28                                                   2
